Citation Nr: 0018290	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.  The appellant subsequently was a member of the 
Louisiana Army National Guard from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied the appellant's claim for 
service connection for post-traumatic stress disorder (PTSD).


FINDING OF FACT

The appellant has a diagnosis of PTSD based on an unverified 
in-service stressor.


CONCLUSION OF LAW

The appellant's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  When a veteran has 
presented a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), the VA has a duty to assist the 
veteran in the development of his claim.   

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  The determination of the 
sufficiency (but not the existence) of a stressor is subsumed 
in the PTSD diagnosis, and is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, supra, at 
140.

In the instant case, the Board finds the appellant's claim 
for service connection for PTSD to be "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  In this regard, 
the appellant claims that he suffers from PTSD as a result of 
having been attacked by other soldiers while serving in 
Vietnam, and that an attacker attempted to force him to 
perform an unnatural sex act.  See VA Form 1-646, Statement 
of Accredited Representation in Appealed Case, dated in March 
2000.  Review of the appellant's service medical records 
shows that he was seen at the 346th Medical Dispensary 
following complaints of being beaten up by several soldiers.  
The presence of various contusions was noted.  Review of the 
record also shows that the appellant has asserted the 
existence of a second stressor in support of his claim for 
service connection for PTSD, namely, being assaulted by 
another soldier with a nail gun while serving with the 
Louisiana Army National Guard.  See Written Brief 
Presentation, dated in May 2000.  The Board notes that the 
appellant has been granted service connection for residuals 
of nail puncture wound of the back.  

In addition, several VA medical records on file, in the form 
of both outpatient records and examination reports, dated 
from 1998 to 2000, are shown to include several diagnoses of 
PTSD.  Furthermore, a May 1998 letter from the Vet Center 
located in Biloxi, Mississippi is shown to contain an opinion 
to the effect that the appellant has PTSD as a result of 
trauma incurred during his period of service.  Under these 
circumstances, the appellant's claim for service connection 
for PTSD is well grounded, thereby triggering the VA's duty 
to assist under 38 U.S.C.A. § 5107(a). 


ORDER

The appellant's claim of entitlement to service connection 
for PTSD is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Although the appellant's PTSD claim is well grounded, the 
evidence is insufficient to warrant a grant of service 
connection.  If, as in this case, it is determined that a 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In relation to non-
combat stressors, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that "credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-291 (1994).  The VA Adjudication Manual 
M21-1 (M21-1) provides that the required "credible supporting 
evidence" of a non- combat stressor "may be obtained from" 
service records or "other sources."  M21-1, part VI, formerly 
7.46.  With regard to specific claims based upon personal 
assault, M21-1, part III, 5.14(c), provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from confidants, 
such as fellow service members, and records that indicate 
behavior changes that occurred at the time of the incident 
that may indicate the occurrence of an in-service stressor.  
A recent Court case, Patton v. West, 12 Vet. App. 272 (1999), 
has highlighted the importance of the RO following the more 
particularized requirements delineated in the M21-1 for 
personal-assault PTSD claims.  It is not clear that the RO 
has achieved the level of development required by the Court's 
holding in Patton.  Thus, the Board concludes that the RO 
should develop and adjudicate the appellant's PTSD claim 
under all applicable provisions contained in the M21-1.

The Board also notes that there is mention in the evidence of 
record concerning other traumatic events in the appellant's 
life.  These include the sexual abuse the appellant suffered 
for several years when he was a child and the difficulties he 
endured having parents who were alcoholics, as noted in the 
June 1998 VA psychological evaluation of the appellant.  
There is also mention in the July 1995 VA hospital discharge 
summary of the fact that the appellant's medical history 
included having been stabbed in the chest with associated 
exploratory surgery.  There is no other documentation in the 
record of how or when the appellant was stabbed.  The RO 
should attempt to obtain the records associated with the 
stabbing.

In addition, while review of the record reveals that the RO 
has made several attempts to obtain the appellant's "201 
File" [service personnel records] in an attempt to document 
the appellant's alleged inservice sexual assault, as of 
January 2000, the Board notes that this search has proved 
unsuccessful.  The Board notes that such evidence is 
certainly relevant to the appellant's claim for service 
connection for PTSD.  Therefore, the RO should again attempt 
to obtain these records.

Further, there does not appear to have been any attempt made 
to verify the appellant's stressors with the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)) or other appropriate organization.  The 
Board notes that the appellant submitted a written statement, 
in March 1996, in which he described the approximate date and 
the specific location of the alleged personal assault on him, 
as well as the names of his attackers and that the date and 
location of the alleged nail attack is also of record.  The 
RO has not yet ascertained whether or not any personnel 
matching the names were stationed in the appellant's unit in 
Vietnam at that point in time.  The appellant should be 
offered an opportunity to provide additional specific 
information that would permit such search.

Lastly, it has been resolved in various cases, essentially, 
that although Social Security Administration (SSA) disability 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits, and 
that the VA has a duty to assist the veteran in gathering SSA 
records.  Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  Review of the evidence of record 
reveals that the appellant was in receipt of SSA disability 
benefits between 1995 and 1997.  In this case, all of the 
medical records utilized by the SSA in granting the 
appellant's disability claim should be obtained by the RO and 
associated with the claims file.

In view of the account given by the appellant of the 
sexual/personal assaults that purportedly happened in service 
and of the events that followed, the Board will ask for the 
RO to attempt to develop the record further as will be 
explained below.  Regardless of whether an in-service 
stressor is verified, the appellant should also be afforded a 
VA examination to determine if the PTSD reported in the 
claims file is linked to active duty in any way.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, the case is 
REMANDED for the following:

1.  The RO should obtain the appellant's 
Army personnel records from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims file.  The appellant 
should also be notified of any negative 
results.  38 C.F.R. § 3.159.

2.  The RO should obtain from the Social 
Security Administration copies of any 
medical records utilized in determining 
the grant of the appellant's of 
entitlement to disability benefits, as 
well as any Administrative Law Judge 
decision and associated List of Exhibits.  
The appellant's assistance in obtaining 
any pertinent records should be requested 
as indicated.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any additional 
physicians, hospitals or treatment 
centers (private, VA or military) who 
provided him with relevant treatment 
since service for any psychiatric 
problems and for the chest stab wound.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant if needed, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant at any point in the file 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim, to 
the extent that they are not already of 
record.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual/personal assaults during service.  
The RO inquiry should include possible 
sources listed in M21-1, part III, 5.14.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event(s) and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  In 
addition, testimonial statements from 
confidants such as family members, 
roommates, fellow service members, or 
clergy to provide credible evidence of 
the claimed in-service stressor also 
should be requested.  See Manual 21-1, 
Part III, Paragraph 5.14c(5).

5.  The RO should review the claims file 
and prepare a summary of all the claimed 
stressors.  If the information is 
sufficient to permit the USASCRUR to 
attempt to document the reported 
stressors, this summary and all 
associated documents should be sent to 
USASCRUR.  They should be requested to 
provide any information that might 
corroborate the appellant's alleged 
stressors.  If the case is not referred 
to USASCRUR, the RO should indicate in 
the record why the case was not referred.

6.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
schedule the appellant for an 
examination, by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The entire claims file must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric and/or psychological 
pathology found to be present.  The 
examination report should reflect review 
of pertinent material in the claims file.  
The examiner should integrate the 
previous psychiatric and psychological 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders present, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished if 
deemed necessary.  The examiner should 
also assign a Global Assessment of 
Functioning (GAF) Score.  It is 
imperative that the psychiatrist also 
provide a definition of the GAF score for 
purposes of due process under Thurber v. 
Brown, 5 Vet. App. 119 (1991).

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should offer opinions as to 
the etiology of any other documented 
psychiatric and/or psychological 
condition(s).  In particular, the 
examiner should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
appellant's psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should express an opinion, with degree of 
medical probability expressed, as to 
whether or not the appellant's 
psychiatric pathology is related to his 
childhood experiences, his in-service 
experiences, his National Guard 
experiences, his post-service 
experiences, including being stabbed in 
the chest or intercurrent causes.  

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

7.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination report.  If the 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

8.  The RO should advise the appellant 
that failure to report for the scheduled 
examinations may have adverse 
consequences as to his claim since the 
information requested on the examination 
addresses questions of causation, 
severity and symptomatology that are 
vital to the claim.  38 C.F.R. § 3.655.  
The appellant is also instructed that he 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

9.  Thereafter, the RO should then 
readjudicate the claim of entitlement to 
service connection for PTSD, in light of 
all pertinent evidence and all applicable 
laws, regulations and case law, to 
include the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c.  
That readjudication should also reflect 
application of all appropriate legal 
theories, including the provisions of 
38 C.F.R. § 3.304 and the Patton case, 
supra. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

If the claim remains denied, the appellant and his 
representative should be issued a supplemental statement of 
the case and be given the reasonable opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
further develop the evidence and afford the appellant due 
process of law.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition of the issues on appeal.  No action is required 
by the appellant until he receives further notice from the 
RO.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 


